Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 1 of 12 PageID #: 630



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA,
                                                   MEMORANDUM & ORDER
           -against-                               13-CR-0437(JS)

EDWARD DIAZ,

                    Defendant.
-----------------------------------X
APPEARANCES
For United States: Nadia E. Moore, Esq.
                    United States Attorney’s Office
                    271 Cadman Plaza East
                    Brooklyn, New York 11201

For Defendants:        Zachary Stewart Taylor, Esq.
                       Taylor & Cohen LLP
                       40 Worth Street, 10th Floor
                       New York, New York 10013

SEYBERT, District Judge:

           Defendant Edward Diaz (“Defendant”) seeks a reduction of

his   sentence   pursuant   to   the       First   Step   Act,   18   U.S.C.   §

3582(c)(l)(A)(i), in light of health concerns surrounding the

COVID-19 pandemic, his underlying medical condition, the Bureau of

Prison’s (“BOP”) response to the pandemic at Federal Correction

Institute (“FCI”) Schuylkill, where Defendant is incarcerated, and

his rehabilitation.     (Mot., ECF No. 99; Reply, ECF No. 102.)            The

Government opposes the motion.         (Gov’t Opp., ECF No. 101.)          For

the reasons set forth below, the motion is GRANTED.




                                       1
    Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 2 of 12 PageID #: 631



                                   BACKGROUND

              Defendant was arrested on June 27, 2013 and charged with

conspiracy       to   possess   and   distribute    100   grams   or     more    of

methylone 1 in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C).                 (See

Indictment, ECF No. 10; Presentence Investigation Report (“PSR”),

ECF No. 70, at ECF p. 1.)         He was unarmed at the time of his arrest

and immediately acknowledged his participation in the methylone

distribution scheme, which involved importing large amounts of

methylone, also known as “bath salts,” from China and distributing

them in Manhattan, New York.            (PSR ¶¶ 3-8.)        On July 27, 2015,

Defendant entered a guilty plea to count three of the indictment

before the Honorable Leonard D. Wexler.            (Min. Entry, ECF No. 68.)

On August 4, 2016, Judge Wexler sentenced Defendant to seventy-

two months’ imprisonment, followed by three years of supervised

release.      (Min. Entry, ECF No. 75; Sent’g J., ECF No. 76.) 2

              Defendant    is   currently    serving   his    sentence    at    FCI

Schuylkill and is projected to be released on November 6, 2021.

See       BOP.gov,      https://www.bop.gov/inmateloc/index.jsp            (last

visited Mar. 16, 2021). When Defendant filed his motion on January




1 Methylone has a chemical composition similar to MDMA and is often
found in substances labeled as “bath salts.”      Methylone Abuse:
Dangers,   Symptoms,   and   Treatment,   AMERICAN ADDICTION CTRS.,
https://americanaddictioncenters.org/bath-salts-abuse/methylone
(last updated June 17, 2019).
2   This case was reassigned to the undersigned on June 17, 2020.
                                         2
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 3 of 12 PageID #: 632



11, 2021, there were 59 inmates and 13 staff with confirmed COVID-

19 cases at FCI Schuylkill, including Defendant, but according to

BOP records those numbers have since decreased.                  See COVID-19

Cases, BOP.gov, http://www.bop.gov/coronavirus/ (last visited Mar.

16, 2021) (listing 13 inmates and 10 staff as testing positing for

COVID-19).

             Defendant is thirty-five years old and has a history of

mild asthma.       (BOP Recs., Taylor Aff., Ex. 2, ECF No. 100-2, at

ECF p. 1.)    On December 23, 2020, five days after Defendant passed

out and fell in a bathroom stall, Defendant tested positive for

COVID-19.    (Mot. at 1; Updated BOP Recs., Taylor Aff., Ex. 1, ECF

No. 103-2, at ECF p. 7 (noting Defendant’s bathroom injury).)

After his positive COVID-19 diagnosis, Defendant was placed in

lockdown, where he found it difficult to secure treatment for his

lingering symptoms.        (Reply at 1.)    Although he admits that his

symptoms     are    not   life   threatening,    he     states   that    he   is

experiencing “severe headaches in the lower back of his head,

tingling and numbness in his hands, and frequent episodes of

vertigo, lightheadedness, and nausea.”          (Id.)    Defendant is unsure

whether his persistent symptoms are the long-term effects of COVID-

19 or relate to his fall.            (Id. at 2.)         He attributes this

uncertainty to the “scant medical care” he has received since his

COVID-19 diagnosis, although Defendant’s most recent BOP medical

records    reveal    Defendant    has   undergone     several    tests    since

                                        3
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 4 of 12 PageID #: 633



reporting his symptoms.       (Id. at 1; Updated BOP Recs. at ECF pp.

8-24.)

          Defendant states that he has been a “model prisoner

throughout   his    incarceration”     and   has   not     received   a    single

disciplinary infraction.        (Mot. at 4.)             His criminal history

includes a grand larceny conviction in New York State court, for

which Defendant was sentenced to 2-6 years and directed to pay

$150,000 in restitution.      (PSR ¶ 29.)

                                DISCUSSION

I.   Legal Standard

          “A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.”                United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, 433 F. Supp. 3d 613, 614

(S.D.N.Y. 2020)).     The First Step Act, which modified 18 U.S.C. §

3582(c), allows a court to modify a defendant’s sentence upon a

motion of either (i) the Director of the BOP, or (ii) the defendant

“after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever

is earlier.”    18 U.S.C. § 3582(c)(1)(A).

          Under     the   statute,   courts      have    discretion   to    grant

compassionate      release   when    (1) there     are    “extraordinary      and

                                      4
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 5 of 12 PageID #: 634



compelling reasons” that warrant a sentence reduction, (2) the

sentence     reduction       is     “consistent        with    applicable       policy

statements    issued    by    the      Sentencing      Commission,”    and     (3) the

sentence reduction “is supported by the factors set forth in

18 U.S.C. § 3553(a).”         United States v. Canales, No. 16-CR-0212,

2020   WL    2319294,    at       *2    (S.D.N.Y.      May    9,    2020)     (quoting

18 U.S.C. § 3582(c)(1)(A)(i)).

            District     courts        may       consider    “the   full    slate   of

extraordinary and compelling reasons that an imprisoned person

might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d. Cir. 2020); see

id. at 236 (finding that “[b]ecause Guideline § 1B1.13 is not

‘applicable’     to     compassionate             release    motions   brought      by

defendants [as compared to those brought by the BOP], Application

Note 1(D) cannot constrain district courts’ discretion to consider

whether any reasons are extraordinary and compelling”).                      “The only

statutory limit on what a court may consider to be extraordinary

and compelling is that ‘[r]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.’”                       Id. at 237-

38 (emphasis and alteration in original) (quoting 28 U.S.C. §

994(t)).

            Even where extraordinary and compelling reasons exist,

the Court must “consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its

                                             5
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 6 of 12 PageID #: 635



discretion, compassionate release is not warranted because Section

3553(a) factors override, in any particular case, what would

otherwise be extraordinary and compelling circumstances.”                    United

States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

May 8, 2020) (citation omitted).              A defendant “bears the burden of

showing    that    his   release    is    justified.”           United    States    v.

Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1 (S.D.N.Y. June

23, 2020).

II.   Analysis

            The parties do not dispute that Defendant exhausted his

administrative remedies.         The Court thus turns to the merits.

      A.    Extraordinary and Compelling Reasons

            Defendant     argues    his       inability    to    secure    adequate

medical    treatment      from     BOP,       which   Defendant      contends       is

preoccupied       with   mitigating      the    COVID-19    pandemic,      and     his

rehabilitation are “extraordinary and compelling” reasons that

justify his release.          (Mot. at 2-4.)          If released, Defendant

represents that he will convalesce at his parents’ home, where he

lived while released on bail in this case.                      (Id. at 2.)        The

Government opposes the motion and argues that Defendant’s mild

asthma and recent COVID-19 diagnosis, for which the Government

contends Defendant has received adequate treatment for his mild

symptoms, do not constitute extraordinary and compelling reasons

to release Defendant.       (Gov’t Opp. at 6-8.)

                                          6
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 7 of 12 PageID #: 636



              Based   on   the      facts   unique      to   this   case,      including

Defendant’s troubling and uncertain medical condition for which

the BOP, understandably in light of its focus on combatting the

COVID-19 pandemic, has been unable to provide an adequate course

of treatment, the Court exercises its discretion under Brooker and

finds    extraordinary        and    compelling      reasons    favor      a   sentence

reduction.      976 F.3d at 237-38 (“[A] district court’s discretion

[in sentencing] -- as in all sentencing matters -- is broad” and

a “lengthy sentence” in connection with “the present coronavirus

pandemic, which courts around the country, including in this

circuit, have used as a justification for granting some sentence

reduction motions.”)           Because Defendant has already contracted

COVID-19,     the     Court   “focuses       on   the    impact     of    COVID-19   on

[Defendant] and his ability to ‘provide self-care’ within the

correctional facility in light of his diagnosis.”                        United States

v. Vega, No. 20-CR-0229, 2020 WL 7060153, at *3 (E.D.N.Y. Dec. 2,

2020) (citing United States v. Adams, No. 10-CR-0082, 2020 WL

4505621, at *3 (S.D.N.Y. Aug. 4, 2020)); see also United States v.

Pena, No. 18-CR-0640, 2021 WL 396420, at *2 (S.D.N.Y. Feb. 4,

2021).      To date, that impact is uncertain, and “there is no

guarantee     that    [Defendant’s]         symptoms     and   medical      needs   will

remain   so    minimal,”      especially        given    the   concerning        medical

episodes Defendant has experienced coupled with, and potentially

connected to, his COVID-19 diagnosis.                United States v. Mongelli,

                                            7
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 8 of 12 PageID #: 637



No. 02-CR-307, 2020 WL 6449237, at *3 (E.D.N.Y. Nov. 3, 2020).

While it appears the BOP has endeavored to diagnose and treat

Defendant’s      illness,     this    Court    remains   “convinced     that

[Defendant] faces severe health risks and that he will be better

able to access whatever care and treatment he may require in the

future if he is not incarcerated.”          Id.

            Defendant’s record of rehabilitation further supports

the Court’s finding that extraordinary and compelling reasons

justify reducing his sentence.         Brooker, 976 F.3d at 238; United

States v. Mapp, 467 F. Supp. 3d 63, 65 (E.D.N.Y. 2020).              Indeed,

Defendant has not incurred a single disciplinary infraction while

incarcerated, which is not surprising given Defendant’s limited

criminal background and lack of violent history.

     B.     The 3553(a) Factors

            The Court has considered the Section 3553(a) factors and

finds     they   weigh   in   favor    of     release.    See   18    U.S.C.

§ 3582(c)(1)(A)(i); United States v. Harris, No. 15-CR-0445, 2020

WL 5801051, at *2 (S.D.N.Y. Sept. 29, 2020) (considering the

Section 3553(a) factors and recognizing that, under Brooker, “when

assessing a motion brought directly by an imprisoned person rather

than by the BOP, the Court is constrained neither by U.S.S.G.

1B1.13’s enumeration of extraordinary and compelling reasons, nor

by its freestanding requirement that the defendant seeking release

not pose any danger to the community”).

                                       8
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 9 of 12 PageID #: 638



             The    Court    does     not       make     this     decision    lightly:

Defendant’s crime was, by his own admission, “serious.”                       (Mot. at

1.) He admitted to importing more than 100 kilograms of methylone,

or bath salts, from China and distributing them in his community,

thus contributing to the proliferation of dangerous synthetic

drugs.    See, e.g., Frank Langfitt, A Chinese Chemical Company and

a   ‘Bath    Salts’    Epidemic,      NPR,         https://www.npr.org/sections

/parallels/2014/06/16/321779232/how-bath-salts-a-drug-made-in-

china-wreaked-havoc-in-the-u-s (June 16, 2014) (describing how,

around the time of Defendant’s arrest, bath salts created in a

Chinese     lab    “sent   hundreds   of        people    to    emergency    rooms   for

hallucinations,       seizures,     even        heart    attacks”   in   central     New

York).      But while the “severity of [Defendant’s] conduct remains

unchanged,” the “environment where [he] is serving his sentence”

has certainly changed. Vega, 2020 WL 7060153, at *4 (citing United

States v. Zukerman, 451 F. Supp. 3d 329, 336 (S.D.N.Y. 2020) (“When

the Court sentenced [Defendant], the Court did not intend for that

sentence to ‘include incurring a great and unforeseen risk of

severe illness or death’ brought on by a global pandemic.” (quoting

United States v. Rodriguez, 451 F. Supp. 3d 392, 407 (E.D. Pa.

Apr. 1, 2020)))). Defendant has been incarcerated for nearly five-

and-a-half years, close to ninety percent of his original sentence,

which is “substantial . . . as befits the nature and circumstances

of the offense.”       Mongelli, 2020 WL 6449237, at *3.

                                            9
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 10 of 12 PageID #: 639



               Moreover, the Court finds a reduced sentence, followed

by home confinement, is sufficient “to afford adequate deterrence”

and “to protect the public from further crimes of [D]efendant.”

18 U.S.C. §§ 3553(a)(2)(B), (C).                 Defendant does not present a

“meaningful danger to the public.”               United States v. Brown, 467 F.

Supp. 3d 209, 213 (E.D.N.Y. 2020).                    Defendant’s crime, while

serious, did not involve guns or violence, and Defendant “does not

have a history of violence or of gun usage or possession.”                  Id. at

212.    Indeed, this is Defendant’s only drug offense.             And any risk

that Defendant might recidivate, already minimized by his health,

“is further mitigated by the supportive and stable environment to

which [Defendant] will be released.”               Mapp, 467 F. Supp. 3d at 66.

According to the PSR, Defendant’s family and fiancé have remained

supportive throughout his incarceration and are willing to take

him in during his period of home confinement.                (PSR ¶¶ 32-39.)

               Last,   Defendant    has    taken    significant   steps   towards

rehabilitation and “evidence of postsentencing rehabilitation may

be highly relevant to several of the § 3553(a) factors that

Congress has expressly instructed district courts to consider at

sentencing.”       Pepper v. United States, 562 U.S. 476, 491 (2011).

As     noted     supra,    the     Court        credits   Defendant’s     spotless

disciplinary record while incarcerated and notes that “the absence

of any disciplinary infraction related to violence or drug use,

demonstrates that he is unlikely to commit future criminal acts or

                                           10
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 11 of 12 PageID #: 640



pose a danger to the community.”           United States v. Yu, No. 90-CR-

0047, 2020 WL 6873474, at *5 (S.D.N.Y. Nov. 23, 2020).             Therefore,

the period of incarceration that Defendant has already served,

with the forthcoming period of home confinement and supervised

release, is sufficient but not greater than necessary and complies

with the purposes of sentencing under Section 3553(a).

                                CONCLUSION

           For the reasons stated herein, Defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(ECF No. 99) is GRANTED.       IT IS HEREBY ORDERED that:

     (1)   Defendant’s sentence is modified to time served and the

           previously imposed term of three (3) years’ supervised

           release will commence immediately.           Defendant is subject

           to the previously imposed term(s) of supervised release,

           including     all     standard,      mandatory,       and   special

           conditions of supervision delineated at sentencing by

           this   Court.       The   Court    imposes    additional    special

           conditions of supervised release:              during the period

           equivalent to the undischarged portion of his sentence,

           (1) Defendant shall be subject to electronic monitoring

           by whatever technology is deemed appropriate by the

           Probation Department; and (2) Defendant shall be on home

           detention,      except     as     necessary     for    employment;

           education; religious services; medical, substance abuse,

                                      11
Case 2:13-cr-00437-JS Document 104 Filed 03/23/21 Page 12 of 12 PageID #: 641



           or    mental   health   treatment;    attorney   visits;    court

           appearances;       court-ordered     obligations;     or    other

           activities as preapproved by the Probation Department;

           and

     (2)   Upon    release,    Defendant    shall    self-quarantine     for

           fourteen (14) days; and

     (3)   Within one week of his release, Defendant shall call the

           Probation Department to schedule an appointment.


                                          SO ORDERED.


                                          /s/_JOANNA SEYBERT    __
                                          Joanna Seybert, U.S.D.J.

Dated: March   23 , 2021
       Central Islip, New York




                                     12
